The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I-Species I-Figure 5 in the reply filed on March 26, 2021 is acknowledged.
Applicant’s election with traverse of Species I- quartz in the reply filed on December 1, 2020 is acknowledged.
Claims 21 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are 
Claims 31-34 need to be renumbered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the preheat ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hirosawa et al. (U.S. 2007/0281084).
Referring to Figure 1 and paragraphs [0042]-[0054], Hirosawa et al. discloses chemical vapor deposition system for processing a substrate, the system comprising:  a processing chamber 20 having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall (par.[0042]); a first liner 22 including an annular body and an outer peripheral surface including a first fluid guide, the first fluid guide being curved (i.e. bent shaped step) about a circumferential line extending around the first liner (par.[0042]); and a second liner 24 disposed between the upper chamber wall and the processing volume, the second liner including an outer rim, an inner rim, and a second fluid guide extending between the outer rim and the inner rim, and a plurality of partition walls 40b extending outwardly from the second fluid guide, the second fluid guide being curved (i.e. bent shaped step) about the circumferential line (par.[0062]).
The concave/convex shaped first and second fluid guide (i.e. bent shaped step) of Hirosawa et al. is considered being curved; however, alternatively the shape of the claimed first and second fluid guide being curved was a matter of choice which a person of ordinary skill in the art would have found obvious (i.e. optimized flow properties) absent persuasive evidence that the particular shape of the claimed first and second fluid guide being curved was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 15, a chemical vapor deposition system of Hirosawa et al. further comprising a plurality of partition walls 40b extending outwardly from the second fluid guide (par.[0062]).
With respect to claim 16, a chemical vapor deposition system of Hirosawa et al. further comprising a gas injecting port 34, the first and second fluid guides defining at least one fluid guiding channel 24B disposed between the gas injecting port 34 and the processing volume 20 (Fig. 1 and par.[0050]).
With respect to claim 17, a chemical vapor deposition system of Hirosawa et al. further includes wherein the second fluid guide 20B has a shape complementary to the first fluid guide 20B (Fig.1).
With respect to claim 18, a chemical vapor deposition system of Hirosawa et al. further includes wherein a first portion of the first fluid guide 20B is concave and a second portion of the first fluid guide 20B is convex (Fig. 1, par.[0048]).

With respect to claim 20, a chemical vapor deposition system of Hirosawa et al. further includes wherein each partition wall 40B includes a lower surface having a shape complementary to the first fluid guide (Figs. 1 and 5B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16 and 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 10,907,251.
With respect to claim 14, referring to claim 13, U.S. Patent No. 10,907,251 discloses chemical vapor deposition system for processing a substrate, the system comprising:  a processing chamber having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall; a first liner including an annular body and an outer peripheral surface including a first fluid guide, the first fluid guide being curved about a circumferential line extending around the first liner; and a second liner disposed between the upper chamber wall and the processing volume, the second liner including an outer rim, an inner rim, and a second fluid guide extending between the outer rim and the inner rim, and a plurality of partition walls  extending outwardly from the second fluid guide, the second fluid guide being curved (i.e. bent shaped step) about the circumferential line.
ith respect to claim 15, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further comprising a plurality of partition walls extending outwardly from the second fluid guide (claim 13).
With respect to claim 16, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further comprising a gas injecting port, the first and second fluid guides defining at least one fluid guiding channel disposed between the gas injecting port and the processing volume (claim 14).
With respect to claim 22, a chemical vapor deposition system of U.S. Patent No. 10,907,251 for processing a substrate, the system comprising:  a processing chamber having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall; a first liner disposed between the lower chamber wall and the processing volume, the first liner including an annular body and an outer peripheral surface including a first fluid guide, the first fluid guide including a first portion and a second portion, the first portion has a first portion radius, the second portion has a second portion radius; and a second liner disposed between the upper chamber wall and the processing volume, the second liner including an annular body, a second fluid guide, and a plurality of partition walls extending outwardly from the second fluid guide, the second fluid guide including a third portion and a fourth portion, the third portion has a third portion radius, the fourth portion has a fourth portion radius, wherein the third portion is opposite the first portion and the fourth portion is opposite the second portion such that a rounded fluid guiding channel is defined between the first fluid guide and the second fluid guide, wherein the first fluid guide and the second fluid guide are continuously rounded (claim 13).

With respect to claim 24, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further includes wherein the first portion radius is selected such that a surface of the first fluid guide is substantially flush with the inject insert (claim 15).
With respect to claim 25, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further includes wherein the third portion radius is selected such that a surface of the second fluid guide is substantially flush with the inject insert (claim 16).
With respect to claim 26, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further comprising a preheat ring positioned within the processing chamber, wherein the preheat ring is configured to heat a flow of gas within the processing chamber (claim 17).
With respect to claim 27, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further includes wherein the fourth portion radius is selected such that a surface of the first fluid guide is substantially flush with a surface of the preheat ring (claim 18).
With respect to claim 28, a chemical vapor deposition system of U.S. Patent No. 10,907,251 further includes wherein the first portion is concave about a circumferential line extending around the first liner and the second portion is convex about the circumferential line (claim 19).

Claims 17-20, 31, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over 13-20 of U.S. Patent No. 10,907,251 in view of Hirosawa et al. (U.S. 2007/0281084). 
With respect to claim 17, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein the second fluid guide 20B has a shape complementary to the first fluid guide 20B (Hirosawa et al.-Fig.1).
With respect to claim 18, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein a first portion of the first fluid guide 20B is concave and a second portion of the first fluid guide 20B is convex (Hirosawa et al.-Fig. 1, par.[0048]).
With respect to claim 19, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein a first portion of the second fluid guide 20B is concave and a second portion of the second fluid guide 20B is convex (Hirosawa et al.-Fig. 1, par.[0048]).
With respect to claim 20, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein each partition wall 40B includes a 
With respect to claim 31, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein the first liner 22 and the second liner 24 are made of quartz (Hirosawa et al.-par.[0044]).
With respect to claim 33, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein the second liner includes between three partition walls and twenty-two partition walls (Hirosawa et al.-par.[0062]).
With respect to claim 34, a chemical vapor deposition system of U.S. Patent No. 10,907,251 in view of Hirosawa et al. further includes wherein the second liner includes twenty-two partition walls (Hirosawa et al.-par.[0062]).
Claims 14-25, 27-29, 31 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, and 20-23 of U.S. Patent No. 10,344,380 in view of Hirosawa et al. (U.S.2007/0281084).
With respect to claim 14, referring to claims 1, 8, 12, 20, U.S. Patent No. 10,344,380 discloses chemical vapor deposition system for processing a substrate, the system comprising:  a processing chamber having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall; a first liner including an annular body and an outer peripheral surface including a first fluid guide, the first fluid guide being curved about a circumferential line extending around the first liner; and a second liner disposed between the upper chamber wall and the processing volume, the second liner including an outer 
U.S. Patent No. 10,344,380 is silent on a processing chamber having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall.
Referring to Figure 1 and paragraph [0042], Hirosawa et al. discloses that it is conventionally known in the art for a chemical vapor deposition system to process a substrate, the system comprising:  a processing chamber 20 having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall  to enclose the processing region (par.[0042]).  A liner is used in a process chamber to protect the walls from deterioration.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus U.S. Patent No. 10,344,380 to include a processing chamber as taught by Hirosawa et al. since it is conventionally used in chemical vapor deposition system to enclose the processing region.
With respect to claim 15, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further comprising a plurality of partition walls extending outwardly from the second fluid guide (claim 1).
With respect to claim 16, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further comprising a gas injecting port, the first and second fluid guides defining at least one fluid guiding channel disposed between the gas injecting port and the processing volume (claims 9 and 22).

With respect to claim 18, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein a first portion of the first fluid guide is concave and a second portion of the first fluid guide is convex (claim 4).
With respect to claim 19, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein a first portion of the second fluid guide is concave and a second portion of the second fluid guide is convex (claim 5).
With respect to claim 20, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein each partition wall includes a lower surface having a shape complementary to the first fluid guide (claim 7).
With respect to claim 22, a chemical vapor deposition system of U.S. Patent No. 10,344,380 for processing a substrate, the system comprising:  a processing chamber having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall; a first liner disposed between the lower chamber wall and the processing volume, the first liner including an annular body and an outer peripheral surface including a first fluid guide, the first fluid guide including a first portion and a second portion, the first portion has a first portion radius, the second portion has a second portion radius; and a second liner disposed between the upper chamber wall and the processing volume, the second liner including an annular body, a second fluid guide, and a plurality of partition walls extending outwardly 
With respect to claim 23, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further comprising an inject insert positioned between the lower chamber wall and the upper chamber wall and positioned adjacent the first liner and the second liner, wherein the inject insert is configured to channel a flow of gas to a channel defined by the first fluid guide and the second fluid guide (claims 9, 22).
With respect to claim 24, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein the first portion radius is selected such that a surface of the first fluid guide is substantially flush with the inject insert (claims 9, 22).
With respect to claim 25, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein the third portion radius is selected such that a surface of the second fluid guide is substantially flush with the inject insert (claims 9, 22).
With respect to claim 28, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein the first portion is concave about a circumferential line extending around the first liner and the second portion is convex about the circumferential line (claim 4).

With respect to claim 31, a chemical vapor deposition system of U.S. Patent No. 10,344,380 in view of Hirosawa et al. further includes wherein the first liner 22 and the second liner 24 are made of quartz (Hirosawa et al.-par.[0044]).
With respect to claim 33, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein the second liner includes between three partition walls and twenty-two partition walls (claims 13, 14).
With respect to claim 34, a chemical vapor deposition system of U.S. Patent No. 10,344,380 further includes wherein the second liner includes twenty-two partition walls (claim 13).
Claim 14-15, 17-22 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14, and 17-19 of copending Application No. 17/162729. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 15, a chemical vapor deposition system of copending Application No. 17/162729 further comprising a plurality of partition walls extending outwardly from the second fluid guide (claims 2 and 10).
With respect to claim 17, a chemical vapor deposition system of copending Application No. 17/162729 further includes wherein the second fluid guide has a shape complementary to the first fluid guide (claims 4 and 12).
With respect to claim 18, a chemical vapor deposition system of copending Application No. 17/162729 further includes wherein a first portion of the first fluid guide is concave and a second portion of the first fluid guide is convex (claims 5, 13, 18).
With respect to claim 19, a chemical vapor deposition system of copending Application No. 17/162729 further includes wherein a first portion of the second fluid guide is concave and a second portion of the second fluid guide is convex (claims 6, 14, 19).

With respect to claim 22, a chemical vapor deposition system of copending Application No. 17/162729 for processing a substrate, the system comprising:  a processing chamber having a processing volume enclosed therein, the processing chamber including a lower chamber wall and an upper chamber wall; a first liner disposed between the lower chamber wall and the processing volume, the first liner including an annular body and an outer peripheral surface including a first fluid guide, the first fluid guide including a first portion and a second portion, the first portion has a first portion radius, the second portion has a second portion radius; and a second liner disposed between the upper chamber wall and the processing volume, the second liner including an annular body, a second fluid guide, and a plurality of partition walls extending outwardly from the second fluid guide, the second fluid guide including a third portion and a fourth portion, the third portion has a third portion radius, the fourth portion has a fourth portion radius, wherein the third portion is opposite the first portion and the fourth portion is opposite the second portion such that a rounded fluid guiding channel is defined between the first fluid guide and the second fluid guide, wherein the first fluid guide and the second fluid guide are continuously rounded (claims 1, 9, 17).
With respect to claim 28, a chemical vapor deposition system of copending Application No. 17/162729 further includes wherein the first portion is concave about a circumferential line extending around the first liner and the second portion is convex about the circumferential line (claims 5, 13, 18).

Claims 16, 23-25, 31, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14, and 17-19 of copending Application No. 17/162729 in view of Hirosawa et al. (U.S.2007/0281084).
 Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 16, a chemical vapor deposition system of copending Application No. 17/162729 in view of Hirosawa et al. further comprising a gas injecting port 34, the first and second fluid guides defining at least one fluid guiding channel 24B disposed between the gas injecting port 34 and the processing volume 20 (Hirosawa et al.-Fig. 1 and par.[0050]).
With respect to claim 23, a chemical vapor deposition system of copending Application No. 17/162729 in view of Hirosawa et al. further comprising an inject insert 36 positioned between the lower chamber wall and the upper chamber wall and positioned adjacent the first liner and the second liner, wherein the inject insert is configured to channel a flow of gas to a channel defined by the first fluid guide and the second fluid guide (Hirosawa et al.-Fig. 1 and par.[0050]-[0051]).

With respect to claim 25, a chemical vapor deposition system of copending Application No. 17/162729 in view of Hirosawa et al. further includes wherein the third portion radius is selected such that a surface of the second fluid guide is substantially flush with the inject insert (Hirosawa et al.-Fig. 1 and par.[0050]-[0051]).
With respect to claim 31, a chemical vapor deposition system of copending Application No. 17/162729 in view of Hirosawa et al. further includes wherein the first liner 22 and the second liner 24 are made of quartz (Hirosawa et al.-par.[0044]).
With respect to claim 33, a chemical vapor deposition system of copending Application No. 17/162729 in view of Hirosawa et al. further includes wherein the second liner includes between three partition walls and twenty-two partition walls (Hirosawa et al.-par.[0062]).
With respect to claim 34, a chemical vapor deposition system of copending Application No. 17/162729 in view of Hirosawa et al. further includes wherein the second liner includes twenty-two partition walls (Hirosawa et al.-par.[0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jeon’261 teach liners having curved or convex/concave shaped surfaces.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE CROWELL/						
Examiner, Art Unit 1716						

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716